58 N.Y.2d 946 (1983)
In the Matter of the Claim of Joseph Kuczkowski, Respondent,
v.
Bethlehem Steel Corporation, Appellant. Workers' Compensation Board, Respondent.
Court of Appeals of the State of New York.
Decided February 23, 1983.
Ronald E. Weiss for appellant.
Thomas E. Krug for Joseph Kuczkowski, respondent.
Robert Abrams, Attorney-General (Diane Ciccone of counsel), for Workers' Compensation Board, respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (90 AD2d 612).